Opinion issued November 8, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00833-CR
                           ———————————
             IN RE REGINALD WAYNE GUILLORY, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Reginald Wayne Guillory, acting pro se, has filed a petition for writ of

mandamus requesting that we compel the trial court to “set aside trial court

proceedings until a proper hearing can be held to determine why the Relator could
not adequately participate in his own defense, or to dismiss the charges against him

for want of prosecution.”1 We deny the petition.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying cases are The State of Texas v. Reginald Wayne Guillory, cause
      numbers 1469303 and 1493217, pending in the 263rd District Court of Harris
      County, Texas, the Honorable Jim Wallace presiding.
                                           2